J-S16001-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

THOMAS J. CANNALLEY, SR.

                            Appellant                    No. 2030 EDA 2015


             Appeal from the Judgment of Sentence June 16, 2015
                in the Court of Common Pleas of Monroe County
              Criminal Division at No(s): CP-45-CR-0002812-2013


BEFORE: OTT, J., DUBOW, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                          FILED FEBRUARY 17, 2016

        Appellant Thomas Cannalley, Sr. appeals from the judgment of

sentence entered in the Monroe County Court of Common Pleas following his

bench trial conviction for driving under the influence, high rate of alcohol,

third offense.1 We affirm.

        In its opinion,2 the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them. See Suppression Opinion, pp. 1-3.

____________________________________________


1
    75 Pa.C.S. § 3802(b).
2
  The Honorable Stephen M. Higgin filed the trial court’s August 7, 2015
Pa.R.A.P. 1925(a) opinion (“1925(a) Opinion”).       The 1925(a) Opinion
incorporated the trial court’s November 6, 2014 order and opinion filed by
the Honorable Jennifer Harlacher Sibum to explain the reasons for the denial
of Appellant’s suppression motion. See 1925(a) Opinion, p. 2; see also
(Footnote Continued Next Page)
J-S16001-16



      Appellant raises the following issue for our review:

      I. Whether an officer has reasonable suspicion of driving under
      the influence when he observes a vehicle slightly weave within
      its lane of travel?

Appellant’s Brief at 4.

      Appellant’s claim concerns an alleged error regarding the suppression

court’s ruling. This Court’s well-settled standard of review of a denial of a

motion to suppress evidence is as follows:

      [An appellate court’s] standard of review in addressing a
      challenge to the denial of a suppression motion is limited to
      determining whether the suppression court’s factual findings are
      supported by the record and whether the legal conclusions
      drawn from those facts are correct. Because the Commonwealth
      prevailed before the suppression court, we may consider only
      the evidence of the Commonwealth and so much of the evidence
      for the defense as remains uncontradicted when read in the
      context of the record as a whole. Where the suppression court’s
      factual findings are supported by the record, [the appellate court
      is] bound by [those] findings and may reverse only if the court’s
      legal conclusions are erroneous. Where . . . the appeal of the
      determination of the suppression court turns on allegations of
      legal error, the suppression court’s legal conclusions are not
      binding on an appellate court, whose duty it is to determine if
      the suppression court properly applied the law to the facts.
      Thus, the conclusions of law of the courts below are subject to []
      plenary review.

Commonwealth v. Jones, 988 A.2d 649, 654 (Pa.2010) (internal citations

and quotation marks omitted).


                       _______________________
(Footnote Continued)

Trial Court Opinion Regarding Appellant’s Omnibus Pre-Trial Motion, filed
November 6, 2014 (“Suppression Opinion”).



                                            -2-
J-S16001-16



      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned Suppression Opinion of the Honorable

Jennifer Harlacher Sibum, we conclude Appellant’s issue merits no relief.

The trial court opinion comprehensively discusses and properly disposes of

the question presented.       See Suppression Opinion, pp. 3-11 (finding

reasonable suspicion to stop Appellant’s vehicle existed where experienced

police officer observed Appellant’s vehicle wait 10-20 seconds for no reason

at stop sign, drive 10 miles per hour below posted speed limit, weave within

its lane of traffic, and strike center lane three times in the face of oncoming

traffic). Accordingly, we affirm on the basis of the trial court’s opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/17/2016




                                      -3-